DONNELLY, Chief Justice
(dissenting).
In State on inf. Barker ex rel. Kansas City v. Kansas City Gas Co., 254 Mo. 515, 531, 163 S.W. 854, 857, (1914), this Court stated the rule to be “that ‘whether a writ of mandamus shall be issued, is in every case a matter resting largely in the discretion of the court, and depends upon all the surrounding facts and circumstances.’ ”
In view of the facts and circumstances in this case, and particularly those noted by Judge Seiler, I would quash the alternative writ as improvidently issued.
I respectfully dissent.